UNITED STATE:S DISTRICT COURT - " '5‘“-?`/
FOR THE SOUTHERN DISTRICT OF OHIO
wESTERN DIVISION AT DAYTON

UNITED sTATES oF AMERICA, : ease N@. 32 1 § cr 5 4§“`§`“"‘
Plaintiff, = l§§l§§l`_’l§§§
21 U.S.C. § 841(¢3) (1)
v. 21 U.S.c § 846

¢¢.

DRAMIER DAVIS SR.

efendant § THOMAS M. ROSE

The Grand Jury oharges:

COUNT ONE
[21 U.S.C. §§ 846 and BQl(b)(l)(A)]

Between a beginning date unknown, but least by in or around
February 2019, and on or about February 27, 2019, in the
Southern Dietrict of Ohio, defendant DRAMIER DAVIS SR. and
others unknown to the Grand Jury knowingly and intentionally
conspired to possess with intent to distribute 500 grams or more

of a mixture or eubetance containing a detectable amount of

Page 1 of 2

methamphetamine, a Schedule II controlled eubetance, in
violation of Title 21, United Statee Code, Section 84l(a)(l).

All in Violation of Title 21, United States Code, Sections'

846 and 84l(b)(1)(A).

COUNT TWO
;M\a \<»C
[21 U.S.C. §§-B%i%a+%l) and 84l(b)(l)(A)]

On or about February 27, 2019, in the Southern Dietriot of
Ohio, defendant DRAMIER DAVIS SR. knowingly and intentionally
attempted to possess With intent to distribute 500 grams or more
of a mixture or eubetance containing a detectable amount of
methamphetamine, a Schedule ll controlled eubstance, in
violation of Title 21, United Statee Code, Seotion S4l(a)(l).

All in violation of Title 21, United Statee Code, Seotione
846 and 841(b)(1){A)

A TRUE BILL

<{

\._.-/
Forbperson

BENJAMIN C. GLASSMAN
United Statee Attorney

7§% minn
‘_BRENT G. TABACCH:
Assietant United Statee Attorney

Page 2 of 2

./~=\\

@ >

